Title: To Thomas Jefferson from Auguste Chouteau, 6 January 1806
From: Chouteau, Auguste
To: Jefferson, Thomas


                                                
                            Sir
                     
                            St. Louis 6th January 1806.
                        

                        We address You not only with the respect due to Your Station, but with the reverence we owe to the enlightened Statesman, the friend of ManKind the inflexible guardian of human rights—
                  But while confiding in Your Justice, we can Not but be under apprehensions which Strongly call forth our feelings for the Destines of this remote Country and the impending fate of its inhabitants, We tremble for the future and dread the Persecution  and we trust these inducements will be deemed a Sufficient excuse for expresing to You a few Simple truths—
                  The mail which reached this place the 25th last month, brought intelligence, which has given a Severe Shock and a deep anxiety to the Inhabitants of this Territory—
                  We can not wonder at the unprincipled opposition made to the administration of Governor Wilkinson by a felible Cabal, of which Some are goaded by avarice & others by ambition, when we consider that it is the Nature of Such characters to endeavour to triumph over integrity and Moderation—
                  But that this desperate Hand Should have attempted to impose on the public the expressions & confident falsehoods of the extreme unpopularity of the Governor, and therefore of the Necessity of his removal for the tranquillity of the Territory, has excited a general indignation and ents—
                  As soon as informed of this communication, the Citizens & the neighboring inhabitants, determined to Manifest their abhorrence of So Shameless a Calumny—Their example has been followed by the Neighboring Districts, and we have been Nominated a Committee, at a Meeting of Citizens held at St Louis (as the inclosed Minutes will prove) to transmit to You the Testimonials (under cover) of the General confidence and respect of the Inhabitants of this Territory as far as they have hitherto had an opportunity of expressing their Sentiments for Governor Wilkinson—
                  And We Confidently declare it to be our opinion, that when all the Districts have been consulted, there will be but few exceptions indeed to the almost unanimous Sense of the people, on this, to them, Most important Subject—
                  Trusting, Sir, that our Just representations, will not be deemed wholly without Weight
                  We have the honor to be with the highest respect Sir Your Most Hble Servants
                        
                            Augte. Chouteau
                     
                     John Mullauphy
                     
                     P Didierffs
                     
                     Robt Wescott
                     
                     Jh Hortiz
                     
                     James Richardson
                     
                     John Hantinson
                     
                     B Prattel
                     
                     And: Steele
                     
                     J Chamorguer
                     
                        
                    